Citation Nr: 0309857	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder dislocation.

2.  Entitlement to service connection for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina (NC), that, among other 
things, denied the veteran's request to reopen previously 
denied claims of entitlement to service connection for a 
right shoulder dislocation and a right ankle injury.  The 
veteran perfected a timely appeal of this determination in 
June 2001.  A videoconference Board hearing was held before 
the undersigned Veterans Law Judge in January 2002.  In a 
decision issued in May 2002, the Board granted the veteran's 
request to reopen his claims of entitlement to service 
connection for residuals of a right shoulder dislocation and 
for residuals of a right ankle fracture.  Following 
additional development of these claims, they were returned to 
the Board.


FINDINGS OF FACT

1.  The evidence supports a finding that the veteran 
currently suffers from the residuals of a right shoulder 
dislocation, identified as degenerative changes of the 
acromioclaviclar joint, that occurred during service.

2.  The medical evidence is in relative equipoise as to 
whether the veteran's residuals of a right ankle fracture, 
identified as status post fracture of the right ankle 
including cortical margin of fibula and tibia metaphysic with 
residual pain, was related to service.




CONCLUSIONS OF LAW

1.  Residuals of a right shoulder dislocation, identified as 
degenerative changes of the acromioclaviclar joint, was 
incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).

2.  Resolving all reasonable doubt in favor of the veteran, 
residuals of a right ankle fracture, identified as status 
post fracture of the right ankle including cortical margin of 
fibula and tibia metaphysic with residual pain, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for residuals of a right 
shoulder dislocation and for residuals of a right ankle 
fracture (hereinafter, the "service connection claims").  
Following the veteran's most recent request to reopen his 
previously denied service connection claims filed in February 
2000, he and his service representative were notified in a 
letter dated in March 2000 of what constituted new and 
material evidence sufficient to reopen his claims.  In 
letters dated in April 2001 and September 2002, the veteran 
and his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, and what records the veteran was expected to 
provide in support of his claims.  The veteran and his 
representative were provided with a copy of the appealed 
rating decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims and the requirement to submit 
medical evidence that provided a medical nexus between the 
veteran's claimed disabilities and his service.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Further, 
VA advised the veteran and his representative in a letter, 
dated in December 2001, that the veteran was being scheduled 
for a videoconference Board hearing in January 2002, and 
informed them of the procedures involved.  The veteran and 
his representative were provided with copies of the Board 
decision in May 2002 that reopened his previously denied 
service connection claims.  Finally, in a letter from the 
Board dated in September 2002, the veteran and his service 
representative were notified that the veteran was being 
scheduled for VA examination.  Thus, the Board observes that 
all of the aforementioned correspondences informed the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  In addition, VA has obtained a medical 
opinion regarding the claimed relationship between residuals 
of a right shoulder dislocation and the veteran's service.  
The veteran has stated in the course of this appeal that he 
does not have any additional medical records.  Under the 
circumstances in this case, and given the favorable decision 
below, the veteran has received the notice and assistance 
contemplated by law and adjudication of the service 
connection claims poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Given the two separate disabilities for which the veteran 
claims service connection, the Board will examine each 
disability in turn and consider whether the veteran is 
entitled to claim service connection for each of these 
disabilities.

A.  The Veteran's Right Shoulder Dislocation

A review of the veteran's service medical records indicates 
that he reported no history, diagnosis, or treatment of a 
painful or "trick" shoulder on the medical history report 
that accompanied his enlistment physical examination 
accomplished in June 1962.  The examiner who conducted the 
veteran's enlistment physical examination noted no pertinent 
complaints and provided no pertinent results on clinical 
examination of the veteran, and found the veteran qualified 
for service.  

On October 15, 1963, the veteran was admitted to the 
emergency room at the U.S. Army Hospital in Augsburg, Germany 
(hereinafter, "USAH Augsburg") with a complaint of falling 
and hitting his left shoulder.  The examiner who saw the 
veteran noted that x-rays revealed that his right humerus had 
been dislocated.  The impression was dislocation of shoulder.  

A copy of a Clinical Record Cover Sheet dated on October 21, 
1963, indicates that he was diagnosed with dislocation, joint 
(anterior subcoracoid dislocation) of the head of the humerus 
of the left shoulder after falling while on duty on October 
15, 1963.  The veteran reported slipping and falling on his 
outstretched hands while on duty.  It was noted that the 
veteran had a closed reduction of dislocation, left shoulder 
done while under morphine sedation.  He spent 6 days in the 
hospital at USAH Augsburg.  Following his hospitalization, 
the veteran was placed on a temporary physical profile for a 
left shoulder dislocation until December 1963.

In what appears to be a summary of hospitalization report 
dated in October 1963, it was noted that the veteran was 
admitted to USAH Augsburg on October 15, 1963, with 
complaints of pain in his left shoulder after he slipped and 
fell on his outstretched hands while on duty.  The veteran 
stated that he had felt something give way in his left 
shoulder, followed by shoulder pain.  Physical examination 
revealed an anterior dislocation of the left shoulder.  X-
rays revealed an anterior subcoracoid dislocation of the head 
of the humerus of the left shoulder.  During the veteran's 
hospitalization at USAH Augsburg, he was given morphine 
sedation and the dislocation was reduced without difficulty.  
It was noted that the veteran was asymptomatic at the time of 
his discharge.  The diagnosis was dislocation, joint, left 
shoulder.

On examination at the Orthopedic Clinic, 21st Evacuation 
Hospital, accomplished on October 31, 1963, no complaints 
were noted.  The veteran was instructed to begin range of 
motion exercises and continue with his temporary physical 
profile.

On follow-up examination at the Orthopedic Clinic, 21st 
Evacuation Hospital, accomplished on November 20, 1963, it 
was noted that the veteran had incurred a dislocation of his 
left shoulder, without fracture, on October 15th, and had 
been treated for 3 weeks with closed manipulation and 
immobilization, internal rotation, and adduction.  Physical 
examination of the veteran showed a full range of shoulder 
motion with slight muscle atrophy.  No further assessment or 
impressions were provided.

In August 1964, the veteran reported to Sheridan Dispensary.  
Although no complaints were noted, the examiner noted that 
the veteran had a strain to the medial malleolus on the right 
side and treated it with heat.  

At his separation physical examination accomplished in March 
1965, the veteran reported a history of a painful or 
"trick" shoulder and a history of swollen or painful joints 
on the medical history report that accompanied this 
examination.  The examiner noted on clinical evaluation of 
the veteran that he had a full range of motion and normal 
strength of the right shoulder, and found the veteran 
qualified for separation from service.

On a VA "Certificate of Attending Physician" dated in May 
1966, Dr. J.W.D., M.D., stated that he had seen the veteran 
eight times since July 1955, and he had not treated him for 
any serious illnesses or injuries.  He also stated, "If this 
man has any disability resulting from military service or 
anything else I am not aware of it."

A review of records from Northside Medical Center, 
Wilmington, NC (hereinafter, "NMC"), received at the RO in 
May 2001 and associated with the veteran's claims folder 
indicates that, on outpatient examination in August 1993, the 
veteran complained of right shoulder pain (among other 
things).  The veteran reported a medical history that 
included an injury to the right shoulder at age 19.  Physical 
examination of the veteran revealed, among other things, a 
full range of motion in the right shoulder.  The assessment 
included osteoarthritis, right shoulder.  

On follow-up outpatient examination at NMC accomplished in 
October 1993, the veteran complained of right shoulder pain 
and provided a history of old trauma to the right shoulder.  
Objective examination of the veteran revealed that he was in 
no acute distress, his right shoulder was tender in the 
deltoid area and painful in the supraclavicular area, and he 
had good pulses and intact sensation.  The examiner's 
assessment was right shoulder pain.  

At a subsequent outpatient examination at NMC accomplished in 
November 1993, no pertinent complaints were noted.  Objective 
examination of the veteran revealed that his right shoulder 
was non-tender to palpation and had a full range of motion.  
The assessment included arthritis, right shoulder.  

On outpatient examination at NMC accomplished in April 1998, 
the veteran complained of bilateral shoulder pain, left 
greater than right, off and on for the previous 5 years.  In 
the veteran's medical history, it was noted that he was 
status-post dislocation of both shoulders in 1963 following a 
parachute jump.  Physical examination of the veteran revealed 
mild pain on palpation of both shoulders and on abduction 
past 90 degrees.  The assessment included bilateral shoulder 
pain (chronic).

On follow-up outpatient examination by Dr. R.G., M.D. 
(hereinafter, "Dr. R.G."), accomplished at NMC in March 
2000, the veteran complained of intermittent right shoulder 
pain.  He stated that he had first dislocated his right 
shoulder in 1965 and it had been dislocated repeatedly over 
the next 20 years.  Physical examination apparently revealed 
that the veteran could move his shoulder 30 degrees upward 
and 40 degrees downward, but it is not clear whether this was 
on rotation, abduction, or flexion (forward elevation).  The 
assessment included right shoulder, degenerative joint 
disease.

In March 2000, the veteran submitted several lay statements 
in support of his claim.  In a statement that appears to be 
signed by Dr. R.G., it is noted that the veteran had been 
seen by this physician once or twice a month since July 1992, 
he had informed Dr. R.G. of an in-service injury to the right 
shoulder and his right shoulder dislocation, and that the 
veteran continued to have intermittent symptoms of a right 
shoulder dislocation since the time of his reported in-
service injury.  In a statement from R.S.L., she disclosed 
that the veteran had had problems with his right shoulder 
since 1965 and on several occasions she had pulled his right 
shoulder back in to place.  In a statement from J.C.C., it 
was noted that the veteran had been employed by Red Cross 
Texaco in 1966, he had had a problem with his shoulder and 
could not perform his job duties, and he had been dismissed 
because of these problems.  Finally, in a statement from 
C.P., he stated that, while working with the veteran in the 
last three months of 1965, the veteran's shoulder "would 
slip out of place."  C.P. stated that he did all that he 
could to get the veteran's shoulder back in to place and 
that, although the veteran tried to keep working, the 
shoulder pain was unbearable and occurred on a daily basis.

On outpatient examination by Dr. R.G. accomplished at NMC in 
September 2000, the veteran's complaints included right 
shoulder dislocation and continued right shoulder pain.  
Physical examination of the veteran revealed no pertinent 
results.  The assessment included right shoulder 
pain/degenerative joint disease.

On an outpatient consultation by Dr. R.G. accomplished in 
October 2000, the veteran's chief complaints included right 
shoulder pain, an inability to lie on his side at night, and 
pain "with overactivities [sic]."  It was noted in the 
veteran's history that the veteran had initially dislocated 
the right shoulder in 1981, and he stated that he had 
dislocated his shoulder as a child and that it had never 
stopped hurting.  The veteran denied any acute accident or 
injury.  Physical examination of the veteran revealed intact 
sensation, symmetric range of motion in the shoulders, marked 
tenderness over the coracoacromial arch and biceps groove, 
positive Speed's, Hawkin's, and impingement tests, negative 
apprehension test, no acromioclavicular (AC) or 
sternoclavicular (SC) joint tenderness, and no 
supraclavicular masses.  X-rays of the shoulder were obtained 
and interpreted as showing a Type III acromion.  The examiner 
questioned whether an os acromial or AC joint changes had 
been seen.  The impressions included right shoulder 
impingement, bicipital tendonitis, and questionable labral 
tear.  

On a VA Form 9 dated in June 2001, the veteran stated that he 
had dislocated his right shoulder during service in 1963 and 
that his service medical records had noted a left shoulder 
dislocation in error.  He stated that he specifically 
remembered having his right shoulder in a sling and being 
hospitalized at the 24th Infantry Field Hospital, Augsburg, 
Germany, for several days with a right shoulder dislocation.  
He stated further that he had experienced chronic problems 
with his right shoulder since dislocating it in service and 
that it had worsened over the years.  Finally, he stated that 
he had been forced to take a less strenuous job because of 
his shoulder condition.

At the videoconference Board hearing held before the 
undersigned Veterans Law Judge in January 2002, the veteran 
testified that he had never hurt his left shoulder at all 
during service.  He testified that he had hurt his right 
shoulder in service and had been hospitalized for 7 days with 
this injury.  

Following the Board's April 2002 development request, VA 
examination of the veteran was accomplished at the VA Medical 
Center in Fayetteville, NC (hereinafter, "VAMC 
Fayetteville"), in December 2002, at which time the veteran 
complained of constant hurting of the right shoulder (among 
other things).  The examiner noted that she had reviewed the 
veteran's claims file.  The veteran stated that he was in 
constant pain and, as such, did not experience flare-ups of 
his right shoulder pain.  He also stated that movement 
aggravated his right shoulder and that he was still able to 
work and perform his activities of daily living.  In the 
veteran's medical history, it was noted that his right 
shoulder had been dislocated in the 1980's and that someone 
(a lay person) had pulled it back into place.  The examiner 
noted that the veteran's right hand and arm were his dominant 
extremities.  Physical examination of the veteran revealed 
that his active abduction at the glenohumeral joint was 
impaired, his shoulder shrug was equal and intact 
bilaterally, he was unable to raise his right arm above the 
heart level, positive maximal tenderness below the tip of the 
acromion process, weakness of supraspinatus and infraspinatus 
muscles, and pain (evidenced by facial grimacing).  The 
veteran's shoulder flexed at the elbow to 90 degrees and he 
experienced increased pain in the bicipital groove.  X-rays 
were obtained of the veteran's shoulder.  The radiologist 
noted degenerative changes seen at the acromioclavicular 
joint.  No fracture or dislocation was identified, and the 
glenohumeral joint was normal.  The radiologist's impression 
was degenerative changes, acromioclavicular joint, and an 
otherwise normal study.  The examiner's diagnosis included 
questionable degenerative joint disease of the right 
shoulder.  

Responding to the specific questions asked by the Board in 
its April 2002 development request, the examiner who saw the 
veteran at VAMC Fayetteville in December 2002 indicated that 
the veteran's diagnosed right shoulder disability had its 
onset during service.  She also stated that it was as least 
as likely as not that the veteran's currently diagnosed right 
shoulder disability was caused by an incident or event that 
occurred during service.  Finally, she stated that the 
veteran's currently diagnosed right shoulder disability was 
manifested within 1 year of separation from service.

Because the examiner who saw the veteran at VAMC Fayetteville 
in December 2002 was an Adult Nurse Practitioner, the Board 
sent the report of this examination back for review by a 
medical doctor in March 2003.  In April 2003, VAMC 
Fayetteville returned the report of the veteran's December 
2002 examination to the Board with an addendum by Dr. P.S.M., 
M.D. (hereinafter, "Dr. P.S.M."), that indicated his 
agreement with this examination and the conclusions reached 
based on that examination.

B.	The Veteran's Right Ankle Fracture

A detailed review of the veteran's service medical records 
will not be repeated here, except to note the veteran's right 
ankle complaints while in service.  

In June 1964, the veteran reported to Sheridan Dispensary 
with complaints of swelling of the right ankle for the 
previous 2 or 3 nights.  The veteran also complained that his 
right ankle had been bothering him for about a week before he 
reported to the dispensary.  The veteran also stated that ace 
bandages and heat did not seem to help him.  The examiner 
sent the veteran to the hospital for an x-ray, but provided 
no further assessment or impressions.  

X-rays of the veteran's right ankle were taken at USAH 
Augsburg in June 1964.  In the request for these x-rays, it 
was noted that the veteran had "turned" his ankle 3 days 
earlier and complained of swelling at night.  It also was 
noted that the veteran's right ankle was tender at the 
lateral malleolus.  The x-rays were negative.

As noted above, the veteran reported a history of swollen or 
painful joints on the medical history report that accompanied 
his separation physical examination accomplished in March 
1965.  The examiner noted no pertinent results on clinical 
examination of the veteran, and found him qualified for 
separation from service.

On outpatient examination accomplished at NMC in September 
1993, the veteran complained of right ankle pain (among other 
things).  He stated that he had experienced this pain off and 
on for 20-25 years, but that it had worsened recently and 
over-the-counter medication no longer helped.  The examiner 
noted that the veteran worked in a machine shop doing a lot 
of heavy lifting and his pain was a constant problem, but he 
attempted to work anyway.  Objective examination of the 
veteran revealed that he was in mild distress, and his right 
ankle was mildly tender on extreme eversion, inversion, 
flexion, dorsiflexion, and plantar flexion, with no edema.  
The assessment included right ankle pain.

On outpatient examination by a private physician in January 
1994, the veteran complained of, among other things, right 
ankle pain.  Objective examination yielded no pertinent 
results.  The assessment included right ankle arthritis.  

On outpatient examination by Dr. R.G. accomplished at NMC in 
September 2000, the veteran complained of continued right 
ankle pain (among other things).  Physical examination 
yielded no pertinent results.  The assessment included right 
ankle pain/degenerative joint disease.

On outpatient consultation by Dr. R.G. accomplished in 
October 2000, the veteran's chief complaints included right 
ankle pain and pain in the lateral aspect of the right ankle.  
The veteran reported breaking his right ankle during service 
in 1964.  As noted above, the veteran also reported that he 
hurt when he lay on his side at night and had pain "with 
overactivities [sic]."  The veteran also stated that his 
right ankle pain was primarily laterally, especially at the 
end of the day, and he denied instability.  Physical 
examination of the veteran's right ankle revealed symmetric 
range of motion, no instability, tenderness anterolaterallly, 
and the perineus and posterior tibial tendon were functioning 
well.  X-rays of the right ankle showed a suggestion of a 
synostosis (or ankylosis) at the distal tibia-fibula joint.  
No pertinent impression was provided.

On VA (fee-based) outpatient examination by Dr. R.G. 
accomplished in December 2000 (the report of which was not 
completed until January 31, 2001), the veteran complained of 
daily right ankle pain that had lasted for 35 years, and also 
complained of right ankle weakness, instability, occasional 
giving way, stiffness, and excruciating flare-ups of right 
ankle pain.  He stated that, during an in-service baseball 
game, he slid into second base and someone fell onto his 
ankle.  Subsequently, the veteran reported that his ankle 
swelled, it was wrapped, and he was placed on limited duty 
and giving a walking stick for approximately 3 weeks.  The 
veteran also stated that x-rays of his right ankle taken in 
1974 in New York City had revealed that he had had a previous 
fracture.  The veteran reported that his daily activities 
worsened his right ankle pain and forced him to leave his job 
as a longshoreman and find less strenuous custodial work, 
although this work still caused flare-ups of right ankle 
pain.  The veteran denied any constitutional symptoms and 
noted that he had received a poor response from taking over-
the-counter medications.  He noted that was able to brush his 
teeth, dress himself, shower, cook, walk, drive a car, shop, 
take out the trash, push a lawnmower, climb stairs, and 
perform gardening tasks.  Physical examination of the veteran 
revealed no sign of abnormal weight bearing, and he had 
normal posture and gait, apparently limited function of 
standing and walking including a limp when he first got up 
and when his right ankle was in pain, and abnormal appearance 
of the ankle joint with heat, swelling of soft tissue, and 
weakness noted.  The right ankle range of motion on 
dorsiflexion was to 15 degrees with pain at 15/20 degrees and 
on plantar flexion to 45/45 degrees with pain noted at 30 
degrees.  Left ankle range of motion was to 20 degrees on 
dorsiflexion and to 45 degrees on plantar flexion.  The 
examiner noted that the range of motion of the affected joint 
was limited by pain but the veteran did not have any 
constitutional signs of arthritis.  After reviewing the 
veteran's medical records dated between October 1993 and 
March 1994, the examiner noted that there were no notes of 
any issues related to the veteran's right ankle.  Following 
the completion of this VA (fee-based) examination on January 
31, 2001, the examiner's diagnosis was status-post fracture 
of the right ankle, including cortical margin of fibula and 
tibial metaphysis with residuals of pain.  Subjective factors 
included ongoing pain and weakness, and objective factors 
included x-rays revealing old healed fractures.

Because the report of the veteran's VA (fee-based) 
examination accomplished in December 2000 was not completed 
until January 31, 2001, x-rays of the veteran's right ankle 
that were obtained at Pine Valley Urgent Care, Wilmington, 
NC, on January 22, 2001, also were noted in the report of 
this examination.  The radiologist interpreted the veteran's 
right ankle x-rays as demonstrating a modeling deformity of 
the posterior lateral margin of the tibial metphysis and 
cortical margin of the fibula, which he noted were consistent 
with previously healed cortical fractures, and the changes 
were considered benign.  The tibiotalar alignment was normal.  
There was no evidence of an acute fracture or dislocation, 
although there was evidence of a spur formation involving the 
plantar surface.  The radiologist's opinion was that 
hypertrophic bone formation consistent with a previously 
healed cortical fracture primarily involving the posterior 
lateral margin of the tibia had been shown on these x-rays.  
It was indeterminate as to whether or not there was cortical 
involvement of the posterior margin of the fibula also 
compatible with an area of previously healed fracture 
development.    

The VA (fee-based) examiner who saw the veteran in December 
2000 also provided answers to a series of questions posed in 
a VA "Exam Request Form" dated that same month and included 
in the veteran's claims folder.  The examiner stated that the 
veteran's right ankle condition apparently had a significant 
effect on his usual occupation in that the veteran had to 
change professions "to one of lessor [sic] stressors 
physically."  The veteran's daily activities appeared mildly 
limited by his right ankle fracture.  It was this examiner's 
medical opinion that the approximate percentage of medical 
probability was 80 to 90 percent that the veteran's right 
ankle injury had been sustained during active duty.  The 
medical rationale for this opinion was based on the veteran's 
history, as well as the supposed history of an abnormal x-ray 
in 1974, as well as the veteran's current examination and 
current x-ray demonstrating old healed fractures.  Although 
the examiner stated that he placed "a good degree of 
reliance" on the veteran's history, he placed greater 
reliance on the veteran's current x-ray.  The examiner stated 
that it was without doubt that the veteran had old fractures 
of his right ankle but that he (the examiner) would have to 
resort to speculation as to whether this ultimately was an 
injury sustained in 1964 versus some other point in time.  
The examiner also stated that he would tend to believe the 
veteran regarding his injury, but that ultimately was only 
speculative as to the veteran's accuracy and honesty.

In a VA Form 9 dated in June 2001, the veteran stated that he 
had injured his right ankle while playing baseball during 
service.  He stated that, at the time of this injury, he had 
reported to the infirmary and had been treated by having his 
ankle wrapped.  No x-ray was done at that time, and the 
veteran was given a walking cane.  He also stated that his 
right ankle had "hurt and caused instability on and off 
throughout the years," and that it had caused him problems 
at work.  He also disputed any relationship between a broken 
leg that had occurred prior to service when he was 6 years 
old and his claimed in-service ankle injury, stating that the 
pre-service break was above the knee.  Finally, he stated 
that his right ankle disability had caused him chronic 
problems.

In a VA Form 646 dated in October 2001, the veteran's service 
representative relied on the VA (fee-based) examination of 
the veteran's right ankle accomplished in December 2000 as 
support for granting the veteran's service connection claim 
for a right ankle disability.  The representative noted that 
the examiner's opinion obtained as a result of this 
examination was not based solely on a medical history 
provided by the veteran.  

In testimony at the videoconference Board hearing held before 
the undersigned Veterans Law Judge in January 2002, the 
veteran stated that he had injured his right ankle playing 
softball during service in June 1964 and that his ankle was 
wrapped and he was given an all-purpose capsule (APC) and a 
walking stick at the time of this injury.  He testified that 
he believed that this injury was his original right ankle 
fracture, as he had not had any problems with his right ankle 
prior to this injury and because subsequent right ankle x-
rays had revealed an old healed fracture.  He also testified 
that he continued to experience pain and swelling following 
this injury until his separation from service, and that he 
continued to experience right ankle problems following 
service.  Finally, the veteran testified that records 
pertaining to his 1974 ankle x-rays and his pre-service 
broken leg were unavailable for review.

On VA outpatient examination of the veteran accomplished at 
VAMC Fayetteville in December 2002, the veteran complained of 
constant hurting of his right ankle that had not been 
alleviated by anything, and also complained of right ankle 
swelling, pain radiating across the top of his foot from the 
Achilles tendon, and that prolonged standing on the right 
ankle aggravated his constant pain.  The examiner noted that 
she had reviewed the veteran's claims file.  The veteran 
stated that he was in constant pain with no periods of flare-
ups, and that he used an ace wrap on his ankle when it 
swelled.  Physical examination of the veteran revealed that 
the range of motion on dorsiflexion of the right foot was 
20/20 degrees and 45/45 degrees on plantar flexion, range of 
motion "hurts all the time," there was a full range of 
motion both actively and passively, no effusion, erythema, or 
edema, the veteran was unable to fully weight bear when 
coming off of the examination table, right ankle range of 
motion was to 90 degrees, and right ankle inversion, 
eversion, dorsiflexion, and plantar flexion were all intact.  
X-rays of the veteran's right ankle were obtained and 
revealed a plantar spur from the os calcis, an old fracture 
of the fibula, well healed, with normal ankle mortise and 
some ossification seen in the interossesous membrane.  The 
radiologist's impressions were an old fracture of the fibula, 
intact ankle mortise, and plantar spur, os calcis.  The 
examiner's diagnosis included questionable degenerative joint 
disease of the right ankle.

Responding to the specific questions asked by the Board in 
its April 2002 development request, the examiner who saw the 
veteran in December 2002 indicated that the veteran did not 
have a current right ankle disability.  This examiner 
concluded that a right ankle disability did not have its 
onset during the veteran's period of active service.  
Further, this examiner concluded that it was not as least as 
likely that any current diagnosis of a right ankle disability 
was caused by any incident or event that had occurred during 
service.  Finally, this examiner stated that no right ankle 
disability had manifested itself within 1 year of the 
veteran's separation from service.  As noted above, Dr. 
P.S.M. stated in an April 2003 addendum that he agreed with 
these examination findings.

C.  Analysis

The veteran and his representative essentially contend on 
appeal that the veteran is entitled to service connection for 
residuals of a right shoulder dislocation and for residuals 
of a right ankle fracture.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The Board notes that, in determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Under 
38 U.S.C.A. § 5107(b), where there is an approximate balance 
of positive and negative evidence regarding any material 
issue, the Secretary is required to give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Taking into account the relevant evidence listed above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that entitlement to service connection has been 
established for residuals of a right shoulder dislocation and 
for residuals of a right ankle fracture.  Specifically, the 
Board finds that the evidence of record is in favor of 
granting the veteran's service connection claim for residuals 
of a right shoulder dislocation.  At the outset, the Board 
observes that the veteran's service medical records are 
inconsistent regarding his in-service shoulder injury.  A 
detailed review of the veteran's service medical records 
indicates that, on October 15, 1963, the veteran fell and hit 
his left shoulder but, confusingly, this medical record entry 
also indicates that the veteran's right humerus had been 
dislocated by this injury.  And, unfortunately, the 
impression of "dislocation of shoulder" provided at the 
time of this in-service injury does not specify which 
shoulder was dislocated.  The veteran's service medical 
records also demonstrate that he was hospitalized with a left 
shoulder dislocation during service in October 1963.  
However, the veteran's separation physical examination 
focused on the range of motion and strength in the veteran's 
right shoulder.  This appears to be inconsistent with the 
recorded in-service treatment for a left shoulder 
dislocation.  The Board also notes that the veteran testified 
at the videoconference Board hearing held in January 2002 
that, in fact, he had injured his right shoulder during 
service and that his service medical records were in error 
when they referred to a left shoulder dislocation.  More 
importantly, the VA nurse practitioner who examined the 
veteran in December 2002 found, and the VA medical doctor 
subsequently agreed, that the veteran's currently diagnosed 
right shoulder disability was medically related to service, 
that the right shoulder disability was as least as likely as 
not caused by an incident that had occurred during service, 
and that the right shoulder disability was manifested within 
1 year of the veteran's separation from service.  
Acknowledging that it is required to resolve any reasonable 
doubt regarding service-connected disabilities in the 
veteran's favor, the Board concludes that the veteran 
incurred a right shoulder dislocation in service.  Therefore, 
the veteran's claim of entitlement to service connection for 
residuals of a right shoulder dislocation, identified as 
degenerative changes of the acromioclaviclar joint, is 
granted.

Turning to the veteran's claim of entitlement to service 
connection for residuals of a right ankle fracture, the Board 
notes initially that the veteran's service medical records 
clearly show in-service treatment for a right ankle injury in 
June 1964.  More importantly, the VA (fee-based) examiner who 
saw the veteran in December 2000 concluded that there was an 
80-90 percent probability that the veteran's right ankle 
injury had been incurred during service.  Although it is 
noted that this examiner relied, at least in part, on the 
veteran's reported medical history in rendering this 
diagnosis, he placed greater reliance for his diagnosis on 
the veteran's x-rays and examination indicating old healed 
right ankle fractures.  However, the Board acknowledges that 
the VA nurse practitioner who saw the veteran in December 
2002, and whose conclusions were agreed with by the VA 
medical doctor in an April 2003 addendum, did not find any 
currently diagnosed right ankle disability, did not relate 
any right ankle disability to the veteran's service, and 
stated that it was less than likely that a right ankle 
disability had been incurred during service or was manifested 
within 1 year of the veteran's separation from service.  
Given the opposite conclusions reached by examiners who saw 
the veteran in December 2000 and December 2002 regarding the 
existence of a medical nexus between the veteran's right 
ankle fracture and his service, the Board finds that the 
medical evidence is in relative equipoise on the record of 
this claim.  Therefore, pursuant to 38 U.S.C.A. § 5107(b) 
(2002), and acknowledging that it is required to resolve any 
reasonable doubt regarding service-connected disabilities in 
the veteran's favor under 38 C.F.R. § 3.102 (2002), the Board 
concludes that the veteran incurred a right ankle fracture in 
service.  In reaching this conclusion, the Board notes that 
it relied on the VA (fee-based) examiner's conclusion in 
December 2000 that, because current x-rays and examination 
findings revealed old healed right ankle fractures, there was 
an 80-90 percent probability that the veteran's right ankle 
disability was related to service.  Accordingly, the 
veteran's claim of entitlement to service connection for 
residuals of a right ankle fracture, identified as status 
post fracture of the right ankle including cortical margin of 
fibula and tibia metaphysic with residual pain, is granted.




ORDER

Entitlement to service connection for residuals of a right 
shoulder dislocation, identified as degenerative changes of 
the acromioclaviclar joint, is granted.

Entitlement to service connection for residuals of a right 
ankle fracture, identified as status post fracture of the 
right ankle including cortical margin of fibula and tibia 
metaphysic with residual pain, is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

